                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 18-00232-01

VERSUS                                          JUDGE S. MAURICE HICKS, JR.

CARLOS A. SPANN (01)                            MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM ORDER

        Before the Court is Defendant Carlos A. Spann’s (“Defendant”) pro se “Motion for

Extension of Deadline to File Objections to PSR and Motion for New Trial.” Record

Document 144. Defendant states in his motion that he is not requesting a new sentencing

date. See id. at 2. Upon consideration of the motion,

        IT IS ORDERED that Defendant will have until Wednesday, September 18, 2019

to file any objections to the PSR. Defendant’s sentencing hearing remains set for

Wednesday, October 23, 2019 at 1:15 p.m.

        IT IS FURTHER ORDERED that Defendant’s motion is DENIED to the extent it

requests additional time to file a motion for new trial. Notwithstanding that such motion

would be untimely under Federal Rule of Criminal Procedure 33, the instant matter does

not involve the sort of “excusable neglect” that would justify an extension of the deadline

to file this motion. Pioneer Inv. Services Co. v. Brunswick Associates Ltd. Partnership,

507 U.S. 380, 395, 113 S. Ct. 1489, 1498 (1993).

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 22nd day of August,

2019.
